Citation Nr: 0921263	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to disability ratings for post-traumatic 
stress disorder (PTSD) higher than 0 percent from September 
24, 2004, and 30 percent from March 28, 2007.

3.  Entitlement to an initial, compensable, disability rating 
for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
June 2005 rating decision, the RO denied service connection 
for a skin disorder.  The RO granted service connection for 
PTSD, effective September 24, 2004, and assigned a 0 percent, 
noncompensable disability rating.  In a May 2007 rating 
decision, the RO increased the rating for PTSD to 30 percent, 
effective March 28, 2007.  The Veteran continued his appeal.

In July 2008, the Board remanded the skin disorder and PTSD 
issues to the RO, via the VA Appeals Management Center (AMC), 
for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The issue of an initial, compensable, disability rating for 
right ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service 
in Vietnam.

2.  Porphyria cutanea tarda affecting the skin of the 
Veteran's hands and forearms became manifest many years after 
service.

3.  From September 24, 2004, to March 27, 2007, the Veteran's 
PTSD was manifested by anxiety and social difficulty, without 
occupational impairment.

4.  From March 28, 2007, the Veteran's PTSD has been 
manifested by occupational and social impairment due to 
anxiety, irritability, depressed mood, and sleep disturbance, 
without significant impairment of speech, thought processes, 
memory, or judgment.


CONCLUSIONS OF LAW

1.  A skin disorder of the Veteran's hands and forearms, 
diagnosed as porphyria cutanea tarda, was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred as a result of the Veteran's exposure to herbicides 
during service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).

2.  From September 24, 2004, to March 27, 2007, the Veteran's 
PTSD did not meet the criteria for a disability rating higher 
than 0 percent.  38 U.S.C.A. §§ 1155,5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).

3.  From March 28, 2007, the Veteran's PTSD has not met the 
criteria for a disability rating higher than 30 percent.  
38 U.S.C.A. §§ 1155,5107; 38 C.F.R. Part 4, including §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disorder

The Veteran reports that he developed a skin condition on his 
hands and feet when he was exposed to the herbicide, Agent 
Orange, during his service in Vietnam.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The skin 
diseases listed under 38 C.F.R. § 3.309(e) are porphyria 
cutanea tarda, chloracne, and other acneform disease 
consistent with chloracne.  If a veteran was exposed to Agent 
Orange or another herbicide agent, service connection for any 
of those skin diseases will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during service.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Veteran served in Vietnam from February 1968 to August 
1969.  He is presumed to have been exposed to an herbicide 
agent during that service.

Even if the facts of the case do not allow for service 
connection for a skin disorder to be presumed, a skin 
disorder still can be service connected based on direct 
evidence that the condition was incurred or aggravated in 
service.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service treatment records show that he was 
treated in July 1967 for a third degree cigarette burn on his 
left wrist.  In April 1968, he received treatment for cuts on 
the second and third fingers of his left hand.  In June 1969, 
a practitioner removed a wart from the fourth finger of the 
Veteran's right hand.  The Veteran had a medical examination 
in October 1969 for separation from service.  The examination 
report notes scars on the left wrist and right fingers.  The 
service treatment records do not address any other skin 
disorder.  The Veteran's claims file does not contain any 
records of medical treatment during the year following the 
Veteran's service in Vietnam.

In September 2004, the Veteran submitted a claim for VA 
disability compensation.  He indicated that he had a 
condition affecting the skin of his hands and feet that had 
begun in 1968.  He reported that the skin condition had 
developed ever since he was exposed to Agent Orange in 
Vietnam, and that the condition was chronic and had continued 
over the years.

In November 2004, the Veteran was seen at a VA facility.  The 
examining physician observed that the Veteran had "some 
thickening of the skin on his hands as well as scattered 
petechiae on his arms with some scabs present."  The 
examiner stated that the etiology of those skin findings was 
unclear.

In a May 2006 notice of disagreement (NOD), the Veteran wrote 
that after his military service he experienced constant 
peeling of skin from his hands and forearms.  He asserted his 
belief that the skin disorder was related to his exposure to 
herbicides during his service in Vietnam.

In July 2008, the Board noted that the evidence did not 
indicate when the skin conditions noted in 2004 had begun.  
The Board remanded the skin disorder claim for additional 
development, including giving the Veteran the opportunity to 
submit records of treatment for a skin disorder, or to 
identify sources of such treatment so that VA could seek 
records.  The Board instructed that the Veteran receive a VA 
dermatology examination, with clarification of diagnosis and 
an opinion regarding the likely etiology of any current skin 
disorder.

In an August 2008 letter, the AMC informed the Veteran that 
the Board had remanded the skin disorder claim.  The AMC 
asked the Veteran to provide records of any treatment after 
service for skin disorders, or to authorize VA to seek any 
such treatment records.  In a September 2008 statement, the 
Veteran indicated that it was possible that his skin disorder 
was due to chemicals with which he had contact during 
service.  He stated that a VA doctor checked the skin 
condition at regular intervals.  He did not provide the dates 
of VA checks for a skin disorder, did not identify any other 
sources of treatment, and did not submit any treatment 
records.

On VA examination in March 2009, the Veteran reported that a 
skin disorder developed on his hands and forearms in 1985.  
He indicated that he was an alcoholic at that time.  The 
disorder was manifested by pruritic blisters, with mild 
hyperpigmentation when the vesicle healed.  The examiner 
noted blisters, bullae, and mild scarring on sun exposed 
areas.  The examiner diagnosed the disorder as porphyria 
cutanea tarda.  The examiner expressed the opinion that the 
porphyria cutanea tarda was not related to the Veteran's 
service.  The examiner noted that the Veteran's service in 
the 1960s was many years before the onset of the disorder in 
the 1980s.  The examiner stated that the disorder was most 
likely triggered by alcohol use, or possibly was inherited.

The Veteran's service treatment records do not show any skin 
disorders during his service except for a burn, cuts, and a 
wart.  A current skin disorder on the Veteran's hands and 
arms was observed in 2004 and 2009, and was diagnosed as 
porphyria cutanea tarda.  In the 2009 examination, the 
Veteran reported that the porphyria cutanea tarda developed 
in 1985, which is many years after his service.  The 
preponderance of the evidence indicates that the porphyria 
cutanea tarda did not become manifest within a year after the 
Veteran's service in Vietnam.  The porphyria cutanea tarda 
therefore may not be presumed to have been incurred as a 
result of the Veteran's herbicide exposure during service.  
The 2009 VA examiner opined that the porphyria cutanea tarda 
was not related to the Veteran's service, and there is no 
other medical evidence supporting such a connection.  

In a May 2009 written brief, the Veteran's representative 
noted the VA examiner's opinion that the Veteran's skin 
disorder was most likely triggered by alcohol use.  The 
representative argued that service connection for the skin 
disorder was warranted on a secondary basis because the skin 
disorder was caused by alcohol abuse, which in turn was 
caused by the service-connected PTSD.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  There can also be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). 

However, secondary service connection may only be granted if 
service connection is already in effect for another 
condition.  38 C.F.R. § 3.310.  The representative is arguing 
here that alcohol abuse caused the claimed skin disorder.  
The Veteran is not service-connected for alcohol abuse.  
Thus, there is no basis to grant secondary service connection 
for a skin disorder.  

Thus, the preponderance of the evidence is also against 
service connection for the current disorder on a direct 
basis.

PTSD

On September 24, 2004, the RO received the Veteran's claim 
for VA compensation for several disabilities, including PTSD.  
In a June 2005 rating decision, the RO granted service 
connection for PTSD, effective September 24, 2004, and 
assigned a 0 percent, noncompensable disability rating.  The 
Veteran appealed that rating.  In a May 2007 rating decision, 
the RO increased the rating for PTSD to 30 percent, effective 
March 28, 2007.  The Veteran continued his appeal, seeking 
ratings higher than 0 percent from September 24, 2004, and 30 
percent from March 28, 2007.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating that the RO assigned and appealed the higher rating 
the RO assigned for a later period.  The Board will consider 
the evidence for the entire period since the effective date 
of the grant of service connection, and will consider whether 
higher ratings are warranted for any period.

The rating schedule provides for evaluating PTSD under a 
General Rating Formula for Mental Disorders, as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent


Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's service treatment records are silent for mental 
or psychological problems.  In his September 2004 claim, he 
reported having problems with his nerves ever since his 
discharge from service.  He indicated that his wife and 
children always knew not to startle him.  He stated that he 
did not like being in crowds.

In November 2004, the Veteran had a VA intake examination for 
the Agent Orange program.  The examining physician indicated 
that the Veteran's daughter had brought the Veteran for the 
examination, because the Veteran was an anxious person.  The 
Veteran indicated that he lived with his wife and daughter, 
and that he worked in construction.  He reluctantly 
acknowledged anxiety, nightmares, and flashbacks.  His 
daughter stated that he isolated himself, was uncomfortable 
around more than two or three people, and did not like to go 
out.  The examiner provided an impression of probable PTSD.

The Veteran had a VA mental health examination in January 
2005.  He reported that he had distressing experiences during 
his infantry service in Vietnam.  He stated that he did not 
like to talk about his experiences in Vietnam.  He stated 
that he had occasional dreams of those experiences.  He 
indicated that he was nervous, especially around large 
crowds.  He related that he preferred to keep his back to the 
wall when he was away from home.  He reported mild 
hypervigilance, but no exaggerated startle response.  He 
indicated that he had mild feelings of detachment, and that 
he numbed his feelings to try to block things out.  He 
related feeling dislike for Vietnamese people.  He reported 
that he was married.  He stated that he worked as an engineer 
for a construction company, and had been in his current job 
for twelve to fourteen years.  He denied having problems with 
his job.

The examiner observed that the Veteran was very quiet, with a 
mildly constricted affect.  The Veteran's thought process was 
coherent, his insight and judgment were adequate, and there 
was no overt psychosis.  The examiner provided a diagnosis of 
chronic PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 74.

In February 2005, the Veteran had a VA outpatient mental 
health consultation.  He indicated that he had not had 
previous mental health treatment.  He stated that he did not 
feel that he needed mental health treatment.  He reported 
that he had a bad temper, and that he sometimes got upset and 
cursed at someone.  He reported that he did not engage in 
violence when he was upset.  He stated that he had 
experienced nightmares when he first returned from Vietnam, 
but that presently he had nightmares only occasionally.  He 
indicated that he had some trouble sleeping.  He reported 
that he was nervous in crowds of 100 or more.  He did not 
endorse suicidal or homicidal thoughts.  He reported that he 
was in his second marriage, and that he had two children.  He 
stated that he had worked in construction since separation 
from service.

The consulting psychiatrist found that the Veteran was 
cooperative, without any abnormalities of speech, mood, or 
thought.  The psychiatrist stated that the Veteran's history 
and symptoms were suggestive of PTSD, but that he did not 
appear to be experiencing any significant distress because of 
it.  The psychiatrist noted that the Veteran did not report 
any impairment in functioning because of his Vietnam 
experiences.  The psychiatrist listed a diagnosis of probable 
PTSD, and assigned a GAF score of 75.

In his May 2006 NOD, the Veteran asserted that his PTSD had 
strongly impacted his life since service.  He noted that he 
had recurring nightmares.  He stated that his difficulty 
handling the deaths of friends who were killed in service had 
caused him to avoid looking for a very close friend after 
service.  In his November 2006 substantive appeal, he stated 
that PTSD continued to affect every aspect of his daily life.

The Veteran had another VA mental health examination on March 
28, 2007.  He indicated that he was not in treatment for his 
PTSD.  He stated that he had retired in 2007 from work in 
construction.  He related that he had taken early retirement 
because at work he had difficulty getting along with people, 
and he had frequent angry outbursts.  He reported that he had 
good relationships with his wife, his grown children, and his 
grandchildren.  He indicated that he did not have many 
friends, and that he preferred to spend time with his 
immediate family or alone.  He stated that when many family 
members were present, he preferred to be in his room.  He 
reported that he had nightmares about once per week, and 
night sweats two to four times per week.  He indicated that 
he fought in his sleep, that he had kicked or hit his wife at 
those times, and that he and his wife presently slept in 
separate beds. 

The Veteran stated that two or three times each night he 
rechecked that everything was locked, and that he watched 
outside throughout the day and night.  He reported that he 
became extremely nervous and upset in large crowds.  He 
stated that at such times he had a racing heartbeat, 
shortness of breath, and a feeling that he was going to have 
a heart attack.  He stated that these symptoms lasted about 
30 to 40 minutes.  The examiner stated that the duration of 
those episodes made them more consistent with anxiety attacks 
rather than true panic attacks.  The Veteran indicated that 
when he was working he felt "totally outraged" about once 
per day.  He reported that about once per month he became 
upset and threw things, yelled, cursed, pushed, and shoved.  
The examiner observed that the Veteran had a blunted affect 
and a depressed and irritable mood.  The examiner found that 
the Veteran's speech, thought process, memory, and judgment 
were normal.  The examiner described the Veteran's PTSD as 
moderate, and assigned a GAF score of 53.

In VA primary care treatment in May 2007, the treating 
physician noted PTSD and probable depression, and prescribed 
an antidepressant medication.  In July 2008, the Board 
remanded the PTSD claim to request and obtain any earlier 
mental health treatment records.  In an August 2008 letter, 
the AMC asked the Veteran to submit or identify any 
additional mental health treatment records.  In a September 
2008 statement, the Veteran asserted that higher ratings were 
warranted for his PTSD.  He stated that his PTSD caused him 
to awaken at night, and that it had caused him to scare his 
wife and children for 35 to 40 years.  He did not identify or 
submit any records for any earlier mental health treatment.

The evidence regarding the effects of the Veteran's PTSD 
comes from statements made by his daughter, the observations 
of practitioners who have examined him, and, predominantly, 
from the Veteran's own accounts.  The evidence from 2004 to 
2006 indicates that the Veteran became nervous in crowds, and 
suggests that he had some difficulty with interactions with 
people.  The Veteran repeatedly indicated, however, that he 
had no difficulty with his job.  As there was no evidence of 
occupational impairment as a result of PTSD, the record did 
not support a rating higher than 0 percent for that period.

In statements submitted in 2006, the Veteran asserted that 
his PTSD affected his life significantly.  In the March 28, 
2007, VA examination, he described symptoms and behavior that 
showed a greater level of impairment than he had reported 
earlier.  He related having had angry outbursts at work, and 
stated that his difficulty getting along with people had 
contributed to his taking early retirement.  His account at 
that examination provided the earliest evidence of 
occupational impairment as a result of PTSD.

The evidence from the 2007 examination and after indicates 
that the Veteran's PTSD interfered with his ability to 
interact favorably with others at work, and that it causes 
him to sharply limit his social interactions.  The Veteran 
relates having anxiety or panic attacks when he is around 
crowds.  He has chronic sleep impairment.  Mental health 
professionals have observed that the Veteran has a blunted 
affect and a depressed mood, but have not seen significant 
impairment of speech, thought processes, memory, or judgment.  
From the 2007 examination forward, the disability picture is 
most consistent with the criteria for a 30 percent rating, 
and does not meet the criteria for higher ratings.  Overall, 
the preponderance of the evidence is against ratings higher 
than the currently assigned ratings of 0 percent from 
September 24, 2004, and 30 percent from March 28, 2007.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The symptoms manifested by the Veteran's 
PTSD and discussed above are included in the schedular rating 
criteria.  The Veteran's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation for 
the service-connected PTSD is adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer 
v. Peake, 22 Vet. App. 242 (2008). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to the Veteran's claims for service connection 
for a skin disorder and PTSD, VA sent complete notice in 
letters dated in October 2004, May 2006, and August 2008, and 
the claims were readjudicated in an April 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Prior to adjudication of his PTSD claim, the Veteran was not 
notified of the evidence necessary to establish particular 
ratings for PTSD.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  With respect to the Veteran's appeal for higher 
initial and subsequent ratings for PTSD, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his service connection and subsequent 
increased rating claims.  He was notified of the effective 
date and ratings of his service-connected disabilities.  He 
was provided notice how to appeal the decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for higher 
ratings, and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included in his substantive appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to disability ratings for PTSD higher than 
0 percent from September 24, 2004, and 30 percent from March 
28, 2007, is denied.


REMAND

In an August 2008 rating decision, the RO effectuated the 
Board's July 2008 grant of service connection for right ear 
hearing loss and assigned a noncompensable rating, effective 
from September 24, 2004.  In September 2008, the Veteran 
submitted a notice of disagreement as to the assigned rating.  
To date, the RO has not issued a statement of the case.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim is being remanded for 
issuance of a statement of the case and to give the veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative, 
addressing the issue of an initial 
compensable rating for service-connected 
right ear hearing loss.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


